In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-543V
                                        UNPUBLISHED


    FREDERICK SINGER,
                                                             Chief Special Master Corcoran
                        Petitioner,
    v.
                                                             Filed: July 19, 2021
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,                                          Motion for decision; Dismissal;
                                                             Influenza (Flu) Vaccine; Shoulder
                        Respondent.                          Injury Related to Vaccine
                                                             Administration (SIRVA)


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Heather L. Pearlman, U.S. Department of Justice, Washington, DC, for Respondent.

                                               DECISION1

        On January 11, 2021, Frederick Singer filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa—10 through
34,2 (the “Vaccine Act”). Mr. Singer alleged that he suffered a shoulder injury related to
vaccine administration (“SIRVA”) from an influenza vaccine he received on November 8,
2019. ECF no. 1.

       On July 16, 2021, Mr. Singer filed a motion for a decision dismissing his petition.
ECF no. 9. For the reasons set forth below, Mr. Singer’s motion is GRANTED, and this
case is DISMISSED.

       In his petition, Mr. Singer alleged that that he received an influenza vaccination
but did not otherwise detail any of his symptoms or medical treatment. ECF No. 1. Aside


1Although I have not formally designated this Decision for publication, I am required to post it on the United
States Court of Federal Claims' website because it contains a reasoned explanation for the action in this
case, in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will be
available to anyone with access to the internet. In accordance with Vaccine Rule 18(b), Petitioner has
14 days to identify and move to redact medical or other information, the disclosure of which would constitute
an unwarranted invasion of privacy. If, upon review, I agree that the identified material fits within this
definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
from an affidavit, Mr. Singer did not submit any medical records or other supporting
documentation with the petition.

        The February 3, 2021 PAR Initial Order required Mr. Singer to file all the
statutorily required documents, including medical records supporting the vaccination,
pre-vaccination treatment, and post-vaccination treatment. ECF No. 5. Mr. Singer
received three extensions of time but did not file any document to comply with the PAR
Initial Order.

       On July 16, 2021, Mr. Singer filed a motion for a decision dismissing his petition
stating that “After a review of relevant medical records, Petitioner is unable to
demonstrate six (6) months of sequelae.” ECF No. 10.

        To receive compensation under the National Vaccine Injury Compensation
Program, a petitioner must prove either 1) that the vaccinee suffered a “Table Injury” –
i.e., an injury falling within the Vaccine Injury Table – corresponding to one of the
vaccinations, or 2) that the vaccinee suffered an injury that was actually caused by a
vaccine. See §§ 300aa—13(a)(1)(A) and 11(c)(1). Mr. Singer alleged that he sustained
a SIRVA Table Injury.

       Under the Vaccine Act, a petitioner may not receive compensation based solely
on the petitioner’s claims alone. Rather, the petition must be supported by either
medical records or by the opinion of a competent physician. § 300aa—13(a)(1). For a
Table Injury, among other requirements, a petitioner must establish with supporting
documentation that he received a covered vaccine, that he sustained a covered injury,
and that he either suffered the effects of this injury for at least six months or the injury
resulted in inpatient hospitalization and surgical intervention. § 300aa—11(c)(1). Mr.
Singer has not established any of these preliminary requirements. Moreover, Mr. Singer
admitted in his motion for a decision that he will not be able to prove he suffered the
alleged injury for at least six months.

      Thus, Petitioner has failed to establish entitlement to compensation in the Vaccine
Program. This case is dismissed for insufficient proof. The clerk shall enter
judgment accordingly.3

IT IS SO ORDERED.


                                                    s/Brian H. Corcoran
                                                    Brian H. Corcoran
                                                    Chief Special Master




3If Petitioner wishes to bring a civil action, he must file a notice of election rejecting the judgment
pursuant to § 21(a) “not later than 90 days after the date of the court’s final judgment.”

                                                       2